DECISION
This matter is before the court on the agreement of the parties. On February 7, 2011, Plaintiffs filed their Complaint challenging Defendant's Notice of Deficiency Assessment for the 2009 tax year. A case management conference was held on May 2, 2011, during which Plaintiffs agreed to withdraw their claim regarding their two claimed dependents that live in Mexico. After reviewing Plaintiffs' appeal and additional documents, Defendant agrees that Plaintiffs are entitled to the remaining relief requested, stating, "[Plaintiffs] are entitled to file a joint return for 2009 and * * * are entitled to claim their three children [that live with them] as dependents." (Def's Status Report at 1, Jun 3, 2011.) As a result, Defendant recommends that Plaintiffs' "tax-to-pay be [reduced] from $817 to $289." (Id.) Now, therefore,
IT IS THE DECISION OF THIS COURT that for tax year 2009, Plaintiffs' two claimed dependents living in Mexico are denied;
IT IS FURTHER DECIDED that Plaintiffs are allowed to file a joint return for 2009 and are entitled to claim their three children that live with them as dependents; and *Page 2 
IT IS FURTHER DECIDED that Defendant shall revise its Notice of Deficiency Assessment, dated January 19, 2011, to reflect a tax-to-pay of $289. Penalty and interest shall be adjusted accordingly.
Dated this ___ day of June 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon June 13, 2011. The Court filed and entered this documenton June 13, 2011.
 *Page 1